 

FS ENERGY AND POWER FUND 8-K [fsep-8k_110615.htm]

Exhibit 10.4

 

CONTROL AGREEMENT

 

This Control Agreement (this “Agreement”), dated November 6, 2015 is by and
among Foxfields Funding LLC (the “Borrower”), Fortress Credit Co LLC, as
administrative agent for the Lenders (as defined below) and certain other
secured parties (in such capacity, including any successor in such capacity, the
“Agent”), and State Street Bank and Trust Company, a Massachusetts trust company
(“Custodian”).

 

WHEREAS, Borrower, certain affiliates of Borrower and the Custodian are parties
to that certain Custodian Agreement, dated as of December 10, 2013 (as amended,
restated, modified, or supplemented from time to time, the “Custodian
Agreement”);

 

WHEREAS, pursuant to Section 19.14 of the Custodian Agreement, FS Energy and
Power Fund, a Delaware statutory trust and direct parent of the Borrower, has
notified Custodian in writing of its desire for Custodian to perform services
under the Custodian Agreement with respect to the Borrower and Custodian has
consented to treat the Borrower as a “Company” as defined in the Custodian
Agreement, including to act as custodian for the Borrower’s securities and other
assets;

 

WHEREAS, the Borrower has entered into the Term Loan and Security Agreement,
dated as of the date hereof, among the Borrower, any other Loan Parties (as
defined therein) who become party thereto from time to time, the lenders from
time to time party thereto (the “Lenders”) and the Agent (the “Loan Agreement”)
pursuant to which (i) such Lenders have agreed, subject to the terms and
conditions therein specified, to extend credit to the Borrower and (ii) the
Borrower, among other things, has agreed to pledge and grant a security interest
in all right, title and interest of the Borrower in, to and under certain of its
property, including the Collateral Account (as defined below) and any cash,
securities or other assets therein or otherwise held by the Custodian on behalf
of or for the benefit of the Borrower (collectively, the “Collateral”), in favor
of the Agent for the benefit of the Lenders as collateral security for the
obligations of the Borrower under the Loan Agreement; and

 

WHEREAS, in connection with the Loan Agreement, the Borrower intends to grant
control (as defined in the Uniform Commercial Code, as in effect from time to
time in The State of New York (the “UCC”)) over the Collateral Account and
possession of other Collateral to the Agent and the Agent, the Borrower and the
Custodian are entering into this Agreement to perfect the security interest of
the Agent in the Collateral Account and provide for the control of the
Collateral Account and possession of other Collateral.

 

NOW THEREFORE, for valuable consideration, the parties hereto agree as follows:

 

1.           Establishment of Collateral Account. The Custodian has established
and will maintain on its books and records the Borrower’s custodial accounts,
Account Nos. [10671162 and 10683027], which accounts and the assets credited
thereto are pledged in favor of the Agent (individually and collectively, the
“Collateral Account”). The Custodian will credit to the Collateral Account any
assets delivered to it by the Borrower pursuant to the Custodian Agreement
except that Loan Documents and Identified Securities (as each such term is
defined below) delivered to the Custodian shall be held by the Custodian upon
the terms of Section 5. The Custodian shall have no responsibility for
determining the adequacy of any Collateral required hereunder or under the Loan
Agreement, nor will it assume responsibility for any calculations related to any
Collateral requirements under the Loan Agreement.

 



 

 

 

2            Account Control.

 

2.1        Agent Security Interest. This Agreement is intended by the Borrower
and the Agent to grant “control” of the Collateral Account and possession of
other Collateral to the Agent for purposes of perfection of the Agent’s security
interest in the Collateral Account and other Collateral pursuant to Article 8
and Article 9 of the UCC and the Custodian hereby acknowledges that it has been
advised of the Borrower’s grant to Agent of a security interest in the
Collateral and Collateral Account. Notwithstanding the foregoing, the Custodian
makes no representation or warranty with respect to the creation, attachment,
perfection, priority or enforceability of any security interest in the
Collateral or Collateral Account.

 

2.2        Borrower Control. Unless and until the Custodian receives written
notice from the Agent pursuant to Section 2.3(ii) below instructing the
Custodian that the Agent is exercising its right to exclusive control over the
Collateral Account, which notice is substantially in the form attached hereto as
Exhibit A (a “Notice of Exclusive Control”) and the Custodian has a reasonable
time to act thereon in accordance with Section 2.3(ii), or if all previous
Notices of Exclusive Control have been revoked or rescinded in writing by the
Agent: (i) the Borrower shall be entitled to exercise all rights with respect
to, and to direct the Custodian with respect to, the Collateral Account,
provided that the Borrower may not terminate the Collateral Account without the
prior written consent of the Agent, and (ii) the Custodian shall have no
responsibility or liability to the Agent or any Lender for settling trades of
financial assets and cash carried in the Collateral Account at the direction of
and in accordance with the instructions of the Borrower given in accordance with
the Custodian Agreement, or for complying with entitlement orders from the
Borrower concerning the Collateral Account.

 

2.3        Control by Agent.

 

(i)        The Borrower irrevocably authorizes and directs the Custodian, and
the Custodian agrees, to comply with any entitlement order or instructions
(within the meaning of Sections 8-102, 8-106, 9-104 and 9-106 of the UCC)
received from the Agent with respect to the Collateral Account, without further
consent of the Borrower.

 

(ii)       Upon receipt by the Custodian of a Notice of Exclusive Control and
the Custodian having a reasonable time (not to exceed two (2) banking days) to
act thereon, the Custodian shall thereafter follow only the instruction of the
Agent with respect to the Collateral Account, and shall comply only with any
entitlement order or instructions received from the Agent, without further
consent of the Borrower, and shall be entitled to deal with the Agent as though
the Agent were the sole and absolute owner of the Collateral Account. Without
limiting the Custodian’s obligations under Section 2.3(i) and (ii), Agent agrees
that it shall deliver a Notice of Exclusive Control prior to or simultaneously
with any entitlement order or instruction. For the avoidance of doubt, from and
after delivery of a Notice of Exclusive Control and the Custodian having a
reasonable time (not to exceed two (2) banking days) to act thereon, the
Borrower (whether directly or through its investment manager) shall have no
right or ability to access or receive or withdraw or transfer financial assets
from, or to give other instructions concerning the Collateral Account until such
time as the Agent shall have notified the Custodian in writing of the withdrawal
of the Notice of Exclusive Control and instructed the Custodian to resume
honoring instructions which the Borrower is entitled to give under the Custodian
Agreement.

 

(iii)      As between the Borrower and the Agent, the Agent agrees with the
Borrower that it shall not issue a Notice of Exclusive Control or any
entitlement order or instructions with respect to the Collateral Account
pursuant to Section 2.3(i) or (ii) unless an Event of Default (as defined in the
Loan Agreement) shall have occurred and be continuing.

 



-2-

 

 

(iv)      The Custodian shall have no responsibility or liability to the
Borrower for complying with a Notice of Exclusive Control or complying with
entitlement orders or other instructions originated by the Agent concerning any
Collateral or the Collateral Account. The Custodian shall have no duty to
investigate or make any determination as to whether an event of default or other
like event exists under the Loan Agreement, and the Custodian shall be fully
protected in complying with a Notice of Exclusive Control whether or not the
Borrower may allege that no such event of default or other like event exists.
Delivery of a Notice of Exclusive Control by the Agent to the Custodian shall be
effective whether or not a copy of the same is delivered to the Borrower.

 

(v)       As between the Agent and the Custodian, notwithstanding any provision
contained herein or in any other document or instrument to the contrary, the
Custodian shall not be liable for any action taken or omitted to be taken at the
instruction of the Agent, or any action taken or omitted to be taken under or in
connection with this Agreement, except for the Custodian’s own bad faith, gross
negligence or willful misconduct in carrying out such instructions.

 

3.          Distributions. The Custodian shall, without further action by
Borrower or Agent, credit to the Collateral Account all interest, dividends and
other income received by the Custodian on the Collateral, unless and until the
Custodian has received a Notice of Exclusive Control and has been directed
otherwise by the Agent, in which event all such receipts shall be credited to
such account as directed by the Agent.

 

4.          Duties and Services of Custodian.

 

(i)        Custodian agrees that it is acting as a “securities intermediary,” as
defined in Section 8-102 of the UCC with respect to the Collateral Account. The
parties hereto further agree that the securities intermediary’s jurisdiction,
within the meaning of Section 8-110(e) of the UCC, is the State of New York and
agree that none of them has or will enter into any agreement to the contrary
except that the parties acknowledge that the Custodian Agreement is otherwise
governed by Massachusetts law.

 

(ii)       The Custodian shall have no duties, obligations, responsibilities or
liabilities with respect to the Collateral or the Collateral Account except as
and to the extent expressly set forth in this Agreement and the Custodian
Agreement, and no implied duties of any kind shall be read into this Agreement
against the Custodian including, without limitation, the duty to preserve,
exercise or enforce rights in the Collateral and Collateral Account. The
Custodian shall not be liable or responsible for anything done or omitted to be
done by it in the absence of bad faith, gross negligence or willful misconduct
and may rely and shall be protected in acting upon any notice, instruction or
other communication which it reasonably believes to be genuine and authorized.

 

(iii)      As between the Borrower and the Custodian, except for the rights of
control and possession in favor of the Agent agreed to herein, nothing herein
shall be deemed to modify, limit, restrict, amend or supercede the terms of the
Custodian Agreement, and the Custodian shall be and remain entitled to all of
the rights, indemnities, powers, and protections in its favor under the
Custodian Agreement, which shall apply fully to the Custodian’s actions and
omissions hereunder. If a provision of this Agreement in favor of the Agent
conflicts with a provision of the Custodian Agreement, this Agreement shall
control. Instructions under this Agreement from a Borrower’s authorized
representative given in accordance with the terms of the Custodian Agreement
shall also constitute Proper Instructions (as defined in the Custodian
Agreement) under the Custodian Agreement.

 



-3-

 

 

(iv)      The Agent agrees to provide to Custodian, in the form of Exhibit B
attached hereto, the names and signatures of authorized parties who may give
written notices, instructions or entitlement orders concerning the Collateral or
the Collateral Account. Other means of notice or instruction may be used,
provided that the Agent and Custodian agree to appropriate security procedures.
As between the Custodian and Agent, the Agent shall indemnify and hold the
Custodian harmless with regard to any losses or liabilities of the Custodian
(including reasonable attorneys’ fees) imposed on or incurred by the Custodian
arising out of any action or omission of the Custodian in accordance with any
notice or any entitlement order or other instruction of Agent under this
Agreement.

 

(v)       The parties hereto acknowledge that no “security entitlement” under
the UCC shall exist with respect to (A) cash (which shall be credited to the
Collateral Account), (B) any Loan Document (as defined below), or the Borrower’s
interest in a direct or participation or subparticipation interest in or by
assignment or novation of a loan or other extension of credit evidenced,
governed or represented by the Loan Document, or (C) any other asset (including,
without limitation, any certificated security) which is registered in the name
of the Borrower, payable to the order of the Borrower or specially indorsed to
the Borrower or any third party (each such other asset an “Identified
Security”), except to the extent such Identified Security has been specially
indorsed by the Borrower to the Custodian or in blank.

 

(vi)      For avoidance of doubt, the Agent hereby acknowledges that any
Collateral issued outside the United States (“Foreign Security System Assets”)
which may be held by the Custodian, a sub-custodian within the Custodian’s
network of sub-custodians (each a “Sub-Custodian”) or a depository or book-entry
system for the central handling of securities and other financial assets in
which the Custodian or the Sub-Custodian are participants may not permit the
Borrower to have a security entitlement under the UCC with respect to such
Foreign Security System Assets (and such property shall be deemed for purposes
of this Agreement not to be a financial asset held within the Collateral
Account). The parties hereby further acknowledge that the Custodian gives no
assurance that a security entitlement is created under the UCC with respect to
Borrower’s assets held in Euroclear or Clearstream or their successors. Solely
as between the Borrower and Agent, the Borrower hereby acknowledges that the
foregoing shall not be deemed a waiver by the Agent of any of the obligations of
the Obligors to Deliver such Collateral or any other obligations of the Obligors
under the Loan Documents (as defined in the Loan Agreement).

 

5.          Bailment of Loan Documents and Identified Securities; Loan Document
Inspection Rights.

 

(i)        If the Borrower delivers or causes a third party to deliver to the
Custodian an instrument, document, certificate or other agreement evidencing,
governing or representing the Borrower’s ownership in or the Borrower’s interest
in a direct or participation or subparticipation interest in or by assignment or
novation of a loan or other extension of credit (including any Financing
Document (as defined in the Custodian Agreement)) that is not a “security” as
defined in Section 8-102 of the UCC (a “Loan Document”) or an Identified
Security, the Custodian agrees to hold the Loan Document or Identified Security
as bailee for the Agent (and not, for the avoidance of doubt, as “securities
intermediary”).

 



-4-

 

 

(ii)       Until the Custodian receives a Notice of Exclusive Control or if all
previous Notices of Exclusive Control have been revoked in writing by the Agent,
the Custodian shall comply with the instructions of the Borrower in respect of
any Loan Document or Identified Security. The Custodian agrees that following
its receipt from the Agent of a Notice of Exclusive Control and the Custodian
having a reasonable time (not to exceed two (2) banking days) to act thereon,
the Custodian shall thereafter follow only the instruction of the Agent with
respect to all Loan Documents and Identified Securities, without the further
consent of the Borrower and shall be entitled to deal with the Agent as though
the Agent were the sole and absolute owner of such Collateral. For the avoidance
of doubt, from and after delivery of a Notice of Exclusive Control and the
Custodian having a reasonable time (not to exceed two (2) banking days) to act
thereon, the Borrower (whether directly or through its investment manager) shall
have no right or ability to give any instructions concerning such Collateral
until such time as the Agent shall have notified the Custodian in writing of the
withdrawal of the Notice of Exclusive Control and instructed the Custodian to
resume honoring instructions which the Borrower is entitled to give under the
Custodian Agreement.

  

(iii)      Upon the Agent’s reasonable request (which shall include reasonable
advance written notice), copies of the Loan Documents and Identified Securities
shall be subject to the Agent’s inspection. The Custodian reserves the right to
impose reasonable restrictions on the number, frequency, timing and scope of any
such inspection so as to prevent or minimize any potential impairment or
disruption of its operations, distraction of its personnel or breaches of
security or confidentiality. In addition, the Custodian shall be entitled to
impose a commercially reasonable per person hourly charge for the cooperation
and assistance of its personnel reasonably requested by the Agent in connection
with any such inspection (the “Custodian Inspection Expenses”). Nothing
contained in this section shall obligate the Custodian to provide access to or
otherwise disclose any documents or information that the Custodian is obligated
to maintain in confidence as a matter of law or regulation (and, to the extent
that any such obligation is waivable by the Borrower, the Borrower hereby waives
such obligation to the extent necessary to permit the Agent to have reasonable
access to such documents or information).

 

(iv)      The Custodian shall have no responsibilities or duties whatsoever with
respect to a Loan Document or Identified Security, except for such
responsibilities as are expressly set forth herein or the Custodian Agreement.
The Custodian shall be entitled to all exculpations, indemnities and other
benefits under this Agreement when acting as bailee for the Agent.

 

(v)        For the avoidance of doubt, as between the Borrower and the Agent,
the Borrower agrees that the fees and expenses of representatives retained by
the Agent in connection with any inspection requested by the Agent pursuant to
Section 5(iii) (each, an “Agent Inspection”) will be covered by Section 6.09 of
the Loan Agreement subject to the limitations set forth in such Section 6.09.

 

(vi)      The Borrower agrees to bear the cost of the Custodian Inspection
Expenses for (a) the first two Agent Inspections requested in each calendar year
and (b) any Agent Inspection conducted while an Event of Default has occurred
and is continuing. The Agent agrees to bear the cost of any Custodian Inspection
Expenses that are not required to be borne by the Borrower in accordance with
the preceding sentence.

 

6.          Force Majeure; Special Damages. The Custodian shall not be liable
for delays, errors or losses occurring by reason of circumstances beyond its
control, including, without limitation, acts of God, market disorder, terrorism,
insurrection, war, riots, failure of transportation or equipment, or failure of
vendors, communication or power supply. In no event shall any party hereto be
liable to any person or entity for consequential or special damages, even if
such party has been advised of the possibility or likelihood of such damages.

 



-5-

 

 

7.          Compliance with Legal Process and Judicial Orders. The Custodian
shall have no responsibility or liability to the Borrower or to the Agent or to
any other person or entity for acting in accordance with any judicial or
arbitral process, order, writ, judgment, decree or claim of lien relating to the
Collateral or Collateral Account subject to this Agreement notwithstanding that
such order or process is subsequently modified, vacated or otherwise determined
to have been without legal force or effect.

 

8.          Custodian Representations.

 

8.1        The Custodian agrees and confirms, as of the date hereof, and at all
times until the termination of this Agreement that it has not entered into, and
until the termination of this Agreement will not enter into, any agreement
(other than the Custodian Agreement) with any other person or entity relating to
the Collateral or the Collateral Account under which it has agreed to comply
with entitlement orders (as defined in Section 8-102 of the UCC) or other
instructions of such other person or entity.

 

8.2        The Collateral Account will be maintained in the manner set forth in
the Custodian Agreement subject to the provisions hereof until termination of
this Agreement, and the Custodian will not change the name or account number of
the Collateral Account without prior written notice to the Agent.

 

8.3        The Custodian has no knowledge of any claim to or interest in the
Collateral Account, other than the interests therein of the Custodian, the Agent
and the Borrower. If the Custodian is notified by any person or entity that such
person or entity asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Collateral Account, the Custodian will notify the Agent and
the Borrower promptly thereof.

 

9.          Access To Reports. Upon any pledge, release or substitution of
Collateral in the Collateral Account, and upon any release of other Collateral
otherwise in the possession of the Custodian, Custodian shall notify Agent
within one business day of such change. The Custodian will provide to the Agent
a copy of a statement of the Collateral Account and other Collateral in the
possession of the Custodian within twenty (20) business days of the end of the
calendar month (or more frequently as the Agent may reasonably request);
provided, however, that the Custodian’s failure to forward a copy of such
statement to the Agent shall not give rise to any liability hereunder. Upon the
Agent’s request, the Borrower hereby authorizes the Custodian to, and based on
such authorization the Custodian hereby agrees to use commercially reasonable
efforts to, provide to the Agent such other information concerning the
Collateral Account and/or the Collateral as the Agent may reasonably request,
provided that nothing contained herein shall obligate the Custodian to provide
the Agent such information if it is not obligated to provide such information to
the Borrower under the Custodian Agreement, and provided, further, that the
Custodian’s failure to forward such information to the Agent shall not give rise
to any liability hereunder

 

10.        Fees and Expenses, Etc. of Custodian.

 

10.1      Reimbursement For Costs; Indemnity. In addition to the terms of the
Custodian Agreement, the Borrower hereby agrees (a) to pay and reimburse the
Custodian for any advances, costs, expenses (including, without limitation,
reasonable attorney’s fees and costs) and disbursements that may be paid or
incurred by the Custodian in connection with this Agreement or the arrangement
contemplated hereby, including any that may be incurred in performing its duties
or responsibilities pursuant to the terms of this Agreement and (b) to indemnify
and hold the Custodian harmless from and against any other loss, cost or expense
sustained or incurred by the Custodian in connection with this Agreement or the
arrangement contemplated hereby, including any that may be incurred in
performing its duties or responsibilities pursuant to the terms of this
Agreement.

 



-6-

 

 

10.2      Liens. Any fees, expenses or other amounts that may be owing to the
Custodian from time to time pursuant to the terms hereof or of the Custodian
Agreement shall be secured by any lien, encumbrance and other rights that the
Custodian may have under the Custodian Agreement or applicable law; and (subject
to Section 10.4) the Custodian shall be entitled to exercise such rights and
interests against the Collateral and Collateral Account in accordance with the
terms of the Custodian Agreement.

 

10.3      Advances. It is hereby expressly acknowledged and agreed by the
parties that the Custodian (including its affiliates, subsidiaries and agents)
shall not be obligated to advance cash or investments to, for or on behalf of
the Borrower in the Collateral Account; provided, however, that if the Custodian
does advance cash or investments to the Collateral Account for any purpose
(including but not limited to securities settlements, foreign exchange
contracts, assumed settlement or account overdraft) for the benefit of the
Borrower, any property at any time held pursuant to this Agreement and the
Custodian Agreement shall be security therefor and, should the Borrower fail to
repay the Custodian promptly, the Custodian shall (subject to Section 10.4) be
entitled to utilize available cash and to dispose of Collateral to the extent
necessary to obtain reimbursement.

 

10.4      Subordination. The Custodian subordinates any security interest or
right of recoupment or setoff that it may have in or against the Collateral or
the Collateral Account to the security interest in favor of the Agent. However,
the subordination will not apply to the extent that the Custodian’s security
interest or right of recoupment or setoff secures or may reduce obligations of
the Borrower to pay, reimburse or indemnify the Custodian for (i) the
Custodian’s fees, costs or expenses incurred under Section 10.1(a) of this
Agreement (other than any advances or investments except to the extent provided
in clause (iv) of this Section 10.4), (ii) returned or charged-back items
related to the Collateral or the Collateral Account, (iii) reversals or
cancellations of payment orders and other electronic fund transfers related to
the Collateral or the Collateral Account or (iv) payments owed to the Custodian
for advances or investments made by the Custodian for the purposes of clearing
and settling purchases and sales of securities or other financial assets
credited to the Collateral Account, provided that the Custodian’s rights with
respect to this clause (iv) arising from any security or financial asset shall
be limited to such security or financial asset.

 

11.         Notices. Any notice, instruction or other instrument required to be
given hereunder, or any requests and demands to or upon the respective parties
hereto shall be in writing and may be sent by hand, or by facsimile
transmission, telex, or overnight delivery by any recognized delivery service,
prepaid or, for termination of this Agreement only, by certified or registered
mail, and addressed as follows, or to such other address as any party may
hereafter notify the other respective parties hereto in writing:

 



-7-

 

 



  (a) If to the Custodian,         then:   State Street Bank and Trust Company  
      John Hancock Tower         200 Clarendon Street         Boston,
Massachusetts 02116         Attention: Paul Woods, Senior Vice President        
Telephone: 617-662-9289         Telecopy: 617-             (b) If to the Agent,
        then:   Fortress Credit Co LLC         1345 Avenue of the Americas, 46th
Floor         New York, New York 10105         Attention: Constantine M.
Dakolias         Telephone Number: [PHONE NUMBER]         Telecopy: 212-798-6090
            (c) If to the Borrower,         then:   Foxfields Funding LLC      
  201 Rouse Boulevard         Philadelphia, PA 19112         Attention: Gerald
F. Stahlecker         Telephone: (215) 222-4649         Telecopy: (215) 495-1169

 

12.        Amendment. No amendment or modification of this Agreement will be
effective unless it is in writing and signed by each of the parties hereto. This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but such counterparts together shall constitute one and
the same instrument.

 

13.        Termination. This Agreement shall continue in effect until the Agent
has notified the Custodian in writing that this Agreement is to be terminated.
Upon receipt of such notice, the Agent shall have no further right to originate
instructions with respect to the Collateral or Collateral Account. This
Agreement may not be terminated by the Borrower without the prior written
consent of the Agent (which consent shall be given to the extent required by
Section 11.11 of the Loan Agreement). This Agreement may be terminated by the
Custodian, and shall terminate in the event of termination of the Custodian
Agreement, in each case following not less than thirty (30) days’ prior written
notice to each of the other parties hereto. Upon termination of this Agreement
by any party, any Collateral that has not been released by the Agent at or prior
to the time of termination shall be transferred to a successor custodian or bank
designated by the Borrower and reasonably acceptable to the Agent (or, from and
after receipt by the Custodian of a Notice of Exclusive Control, designated by
the Agent). In the event no successor is agreed upon, the Custodian shall be
entitled to petition a court of competent jurisdiction to appoint a successor
custodian and shall be indemnified by the Borrower for any costs and expenses
(including, without limitation, attorney’s fees) relating thereto.

 

14.        Severability. In the event any provision of this Agreement is held
illegal, void or unenforceable, the remainder of this Agreement shall remain in
effect

 

15.        Successors; Assignment. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns. No party may assign
or transfer any of its rights or obligations hereunder without the prior written
consent of the other parties hereto; provided that this agreement shall be
binding on any successor Agent under the Loan Agreement so long as such
successor Agent agrees in writing to be bound as “Agent” in accordance with the
terms hereof.

 

16.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The State of New York, without giving effect to the
conflict of law provisions thereof.

 

17.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but such counterparts
together shall constitute one and the same instrument.

 



-8-

 

 

18.        Headings. Any headings appearing on this Agreement are for
convenience only and shall not affect the interpretation of any of the terms of
this Agreement.

 

19.        Confidentiality. Each of the Custodian, the Borrower and the Agent
agrees that it shall use commercially reasonable efforts to maintain, and to
cause its agents, attorneys and accountants to maintain, the confidentiality of
the specific terms of this Agreement, and to not discuss or disclose, nor
authorize such agents, attorneys or accountants to discuss or disclose, such
terms, directly or indirectly, to any person, other than: (1) to such agents,
attorneys or accountants, subject to the terms hereof; (2) as may be legally
required by applicable law or regulation or by any subpoena or similar legal
process, or as may be requested by a regulator having jurisdiction over such
party; (3) in connection with litigation to which such party is a party; (4) to
the extent such terms become publicly available other than as a result of a
breach of this Agreement; or (5) in the case of the Agent any other person to
whom the Agent is permitted to disclose confidential information of the Borrower
in accordance with Section 12.08 of the Loan Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-9-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement under their
respective seals as of the date first written above.

 



  STATE STREET BANK AND TRUST COMPANY         By: /s/ George Sullivan   Name:
George Sullivan   Title: Executive Vice President         FORTRESS CREDIT CO
LLC, as Administrative Agent         By: /s/ Constantine M. Dakolias   Name:
Constantine M. Dakolias   Title: President         FOXFIELDS FUNDING LLC        
By: /s/ Stephen S. Sypherd   Name: Stephen S. Sypherd   Title: Vice President,
Treasurer and Secretary

 

 

